Citation Nr: 0728174	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for early 
stress changes of the right leg with right knee pain.

2.  Entitlement to a rating in excess of 10 percent for early 
stress changes of the left leg with left knee pain.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with early degenerative 
changes.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain with early degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from March 1987 to February 
1995.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from an August 2000 rating 
decision rendered by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied increased 
ratings for the veteran's service-connected right ankle 
sprain with knee pain and early stress changes in the leg and 
left ankle sprain with knee pain and early stress changes in 
the leg.  

In June 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for preparation of a rating 
decision that separately evaluates each knee from each ankle.  
Thereafter, in August 2006, the AOJ issued a rating action 
assigning a 10 percent rating for early stress changes of the 
right leg with right knee pain; a 10 percent rating for early 
stress changes of the left leg with left knee pain; a 10 
percent rating for residuals of a right ankle sprain with 
early degenerative changes; and a 10 percent rating for 
residuals of a left ankle sprain with early degenerative 
changes.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities are each 
manifested by limitation of flexion; however, flexion is not 
limited to less than 45 degrees.

2.  Neither locking, instability, subluxation nor limitation 
of extension is present in either knee.  

3.  The veteran's service-connected right ankle disability is 
manifested by no more than moderate limitation of motion.    

4.  The veteran's service-connected left ankle disability is 
manifested by no more than moderate limitation of motion.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2006).  

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for the veteran's right ankle disability 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5272, 5273 (2006).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for the veteran's left ankle disability 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5272, 5273 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 121.  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April 2003, April 2006, and December 2006, 
subsequent to the initial adjudication of the claim.  While 
the April 2003 letter did not inform the veteran of the 
information necessary to establish a higher disability 
evaluation, subsequent notice was given in the April 2006 and 
December 2006 letters.  Although the originating agency has 
not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The veteran was provided ample time to submit or identify 
pertinent evidence after notice was provided.  The two VCAA 
letters provided to the veteran in 2006 informed him of the 
type of evidence necessary to establish an effective date and 
disability evaluation.  He has been afforded appropriate VA 
examinations.  

Available pertinent post service medical records have been 
obtained.  The veteran has not identified any obtainable 
outstanding evidence that could be obtained to substantiate 
the claims decided herein.  The Board is also unaware of any 
such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the 
veteran's claims.  




Evidentiary Background

A July 1999 VA outpatient treatment record notes that the 
veteran had been having pain in the front part of his knee 
for several months.  He denied any history of trauma or 
surgery to the knee.  He also reported a popping and 
cracking.  Objective examination revealed no swelling or 
deformity.  McMurray's, Lachmann's, and drawer signs were 
negative.  X-rays revealed normal knee with possible 
chondromalacia of the patella.  A subsequent follow up 
orthopedic progress note dated in November 1999 reveals that 
the veteran had no swelling, effusion, or deformity of his 
knees; however, X-rays revealed joint space narrowing.  

In December 1999, the veteran submitted a claim for an 
increased rating for his service-connected lower extremity 
disabilities.  

At a March 2000 VA compensation and pension examination, the 
veteran reported bilateral knee and ankle pain.  He reported 
frequent tenderness and swelling in his knees approximately 
two times per week with increased pain when cold.  His knees 
ached regardless of his activity level.  He also reported 
that his knees locked and popped during bending and that he 
was unable to squat or kneel much due to this locking and 
popping.  He reported daily exacerbations of his symptoms 
lasting for a few hours.  According to the veteran, he had to 
go home from work due to knee pain and swelling and had 
missed approximately 2 to 3 days of work per month due to his 
knees.  He also reported difficulty walking up steps or an 
incline.  He wore knee supports bilaterally and wore high top 
shoes and boots.  Bilateral range of motion was from 0 
degrees of extension to 140 degrees of flexion.  

The veteran reported that his ankles did not ache as much as 
his knees.  His aches were worse in the winter and he had 
occasional swelling of the ankles.  The veteran reported 
flare-ups approximately once per week lasting for about one 
day.  Range of motion of the right ankle, both actively and 
passively, was recorded as follows:  0 to 20 degrees 
dorsiflexion and 0 to 40 degrees of plantar flexion.  Range 
of motion of the left ankle, both actively and passively, was 
recorded as follows:  0 to 20 degrees dorsiflexion and 0 to 
45 degrees of plantar flexion.  The examiner observed that 
there was pain at 20 degrees of dorsiflexion in the right 
ankle.  

The examiner observed that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Increased wear on the lateral posterior heel of 
both shoes was noted.    

An August 2002 VA examination report notes that the veteran 
reported swelling and locking of both knees with the left 
being greater than the right.  The veteran also reported 
swelling and aching of both ankles.  He reported flare-ups of 
knee pain 1 to 2 times per week lasting for 1 to 2 days.  
Similarly, he reported flare-ups of ankle pain once a week 
lasting about a day.  He took Naprosyn for pain.  The 
examiner noted that the veteran had no episodes of 
dislocation or recurrent subluxation.  Similarly, he did not 
have any constitutional symptoms of arthritis.  The veteran, 
who worked as a mechanic, could not climb ladders or stairs 
during flare-ups.  Examination revealed normal range of 
active and passive motion of both knees and both ankles.  
Pain began at 100 degrees of flexion.  There was no pain with 
motion of either ankle.  The veteran was noted to have 
guarding with painful motion.  His gait was normal with no 
ankylosis.  

At an October 2004 VA examination, the veteran reported 
aching and stiffness in both knees and his left ankle usually 
in the morning or with damp weather.  His symptoms occurred 
on a daily basis.  He took 1 to 2 Naprosyn tablets daily with 
good relief.  The veteran was noted to have no acute 
incapacitating flare-ups of knee or ankle pain over the last 
12 months.  The veteran reportedly wore a brace on his left 
knee, but did not wear it at the time of the examination.  
There were no episodes of dislocation or recurrent 
subluxation.  

The veteran continued to work as a mechanic.  He reported 
that he taken 7 to 10 days of sick leave in the past 12 
months because of ankle and knee pain.  The veteran was noted 
to have normal range of motion with full range of motion of 
both knees and both ankles.  The examiner observed that the 
veteran's ankles and knees were not painful on motion.  There 
was no additional limitation related to pain, fatigue, 
incoordination, weakness, or lack of strength, noted with 
repetition of movement.  Furthermore, the examiner observed 
that the veteran had no objective evidence of painful motion, 
heat, redness, swelling, or tenderness of either knee or 
either ankle.  The veteran had no gait or functional 
limitation on standing or walking.  The veteran was able to 
squat and rise without apparent discomfit.  There was no 
ankylosis.  Similarly, the stability of both knees was 
intact.  There was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia and 
fibula.  

At a March 2005 VA examination, the veteran reported pain, 
stiffness, and popping of both knees down to the lower legs 
and ankles with the left being greater than the right.  There 
was no history of weakness, swelling, heat and redness, or 
instability.  He continued to take naproxen.  The veteran 
reported flare-ups with the frequency and duration depending 
on activity and weather.  Precipitating factors included 
weather changes, using stairs, walking or standing 20 
minutes, and sitting more than 40 minutes.  Alleviating 
factors included rest and medication.  These flare-ups 
resulted in temporary impairment in standing and walking.  
The veteran used knee braces.  There were no episodes of 
dislocation or recurrent subluxation.  Bending his knees, 
especially on long drives, aggravated his pain requiring him 
to stop and stretch his knees.  The veteran was independent 
in his self care and activities of daily living as a heavy 
equipment mechanic.  Physical examination of his knees 
revealed range of motion to 130 degrees of flexion with no 
catching, grinding, or popping.  The examiner noted normal 
stability with no weakness, no effusion, and no quadriceps 
wasting.  There was mild tenderness on the supra patellar 
fossa with subpatellar crepitus and pain.  There was no joint 
line tenderness.  The collateral ligaments were stable to 
varus and valgus stress and the cruciate ligaments were 
stable with negative Lachman's and drawers testings.  The 
meniscus was stable with negative McMurray's testing; 
however, the veteran did have pain and crepitus with 
extension of both knees.  There was no change with repeated 
or resisted motion of any joint.  

Examination of the ankles revealed dorsiflexion to 20 degrees 
and plantar flexion to 40 degrees.  The ankles were not 
painful on motion.  There was no change with repeated or 
resisted motion of any joint and no point tenderness.  The 
examiner observed that there was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement of 
any joint.  


General Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.


Knee Disabilities

Limitation of leg flexion warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The veteran contends that his bilateral knee disability has 
increased in severity.  He reports that he has constant pain 
and discomfort in both knees.  He also describes weakness, 
locking, popping, and giving way in his knees. 

The veteran's knee disabilities are currently evaluated under 
Diagnostic Code 5262.  (The ankles are separately rated.)  
After a review of the evidence, the Board concludes that the 
criteria for a rating in excess of 10 percent are not met 
under these criteria for either knee.  The evidence does not 
show that the veteran has moderate disability of either knee 
disability as contemplated by code 5262.  Despite the 
veteran's complaint of knee and ankle pain and swelling, he 
maintained employment as a mechanic throughout the appeal.  
While he had difficult going up steps or an incline and wore 
braces and support shoes, there is no objective evidence of 
painful motion at range of knee flexion less than 100 degrees 
and plantar flexion less than 40 degrees.  In October 2004, 
the veteran was noted to have no gait or functional 
impairment.  In March 2005, the veteran was observed to have 
no edema, effusion, instability, weakness, redness, heat, or 
abnormal movement of any joint.  In light of the foregoing, 
the Board concludes that the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5262 are not warranted.  

The objective medical evidence consistently shows that the 
veteran does not have limitation of flexion of either knee to 
30 degrees or less or limitation of extension of either knee 
to 15 degrees or more as contemplated by a rating in excess 
of 10 percent.  During VA examination in March 2000, he was 
observed to have range of motion from 0 degrees of extension 
to 140 degrees of flexion in both knees with no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding.  Furthermore, he was noted to have bilateral normal 
knee extension in August 2002.  While the veteran was noted 
to have guarding with painful flexion in August 2002, the 
pain began at 100 degrees of flexion.  At the time, he had a 
normal gait.  While the veteran reported flare ups of knee 
pain once or twice a week during his August 2002 examination, 
in October 2004, he was noted to have no acute incapacitating 
flare-ups of knee pain over the last 12 months.  At that 
time, the veteran was noted to have normal range of knee 
motion in both knees with no additional limitation related to 
pain, fatigue, incoordination, weakness, or lack of strength.  
Furthermore, there was no objective evidence of painful 
motion, heat, redness, swelling, or tenderness in either 
knee.  

The range of knee motion recorded during the veteran's most 
recent VA examination in March 2005 is consistent with 
previous findings.  At that time the veteran was noted to 
have range of flexion to 130 degrees with no catching, 
grinding, or popping.  While mild tenderness of the supra 
patellar fossa with subpatellar crepitius and pain was noted, 
there was no joint line tenderness.  While the veteran had 
some functional impairment, the veteran continues to work as 
a mechanic.  Thus, even when all pertinent disability factors 
are considered, it is clear that the limitation of flexion of 
either knee does not more nearly approximate the limitation 
to 30 degrees or extension to 15 degrees as required for a 
higher evaluation.  As the evidence fails to show extension 
of limitation of flexion to 45 degrees or less or limitation 
of extension, the Board concludes that rating under 
diagnostic codes 5260 or 5261 would not assist the veteran.  
At best, there is periarticular pathology productive of 
minimal functional impairment of flexion which would have 
warranted no more than a 10 percent evaluation.  Furthermore, 
the Board concludes that there is no functional impairment of 
extension.  See DeLuca.  Thus, separate evaluations for 
limitation of flexion and limitation of extension of the knee 
are not warranted for either knee. 

While the veteran has reported wearing a knee brace due to 
repeated catching, locking, and giving way in his knees, the 
objective evidence is negative for any dislocation or 
subluxation.  On the contrary, in Mach 2000 the examiner 
found no instability.  During examination in October 2004, he 
reported no episodes of dislocation or recurrent subluxation.  
At that time, the veteran's knees were stable.  Similarly, 
the veteran's ligaments were stable at the time of the March 
2005 examination.  The Board concludes that the objective 
findings prepared by a skilled professional are more 
probative of the degree of the veteran's impairment.   
Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran does not have lateral 
instability or subluxation of the either knee.  Accordingly, 
a compensable evaluation is not warranted under Diagnostic 
Code 5257.  

Notwithstanding the veteran's contention that his knee locks, 
there is no objective evidence of dislocated semilunar 
cartilage or locking of either knee.  Therefore, the 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to grant either 
claim.


Ankle Disability

Disabilities of the ankle are rated under Diagnostic Codes 
5270 though 5274 of the Rating Schedule.  Moderate limitation 
of motion of an ankle warrants a 10 percent evaluation; while 
marked limitation of motion of an ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA 
rating purposes, normal range of ankle plantar flexion is 
from 0 to 45 degrees and normal range of ankle dorsiflexion 
is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2006).

The preponderance of the evidence establishes that the 
veteran has no more than moderate limitation of motion of 
either ankle.  During examination in March 2000, he had 
bilateral dorsiflexion of 0 to 20 degrees in each ankle with 
plantar flexion from 0 to 40 degrees in the right ankle and 0 
to 45 degrees in the left ankle with no objective painful 
motion, edema, effusion, weakness, tenderness, redness, heat, 
abnormal, movement, or guarding of movement.  Similarly, in 
August 2002 and October 2004, he was noted to have full range 
of motion in each ankle with no pain on motion and a normal 
gait.  The 2004 examination repot notes that the veteran had 
no objective evidence of painful motion, heat, redness, 
swelling, or tenderness in either ankle.  Furthermore, he had 
no gait or functional limitation on standing or walking and 
he was able to squat and rise without apparent discomfort.  

During his most recent examination in March 2005, the veteran 
had bilateral dorsiflexion to 20 degrees and plantar flexion 
to 40 degrees.  There was no pain on motion and no change 
with repeated or resisted motion.  Furthermore, the examiner 
observed no edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  

As shown above, the veteran dorsiflexion has been 
consistently recorded as 0 to 20 degrees.  These findings are 
consistent with normal range of dorsiflexion.  At its worst, 
his range of plantar flexion has been recorded as 0 to 40 
degrees.  These findings represent nearly full plantar 
flexion. 

Despite the veteran's complaints of knee pain and weekly 
flare-ups, these various examinations have revealed no 
increase in limitation of motion with no loss of motion due 
to fatigue, weakness, or lack of endurance following 
repetitive use.  Also, he had no significant painful motion, 
edema, effusion, instability, weakness, tenderness, heat, 
abnormal movement, or guarding of ankle movement.  

Despite his complaints, the veteran continued to work as a 
mechanic during the pendency of this claim.  The Board 
recognizes the veteran's complaints of pain and; however, 
when all ranges of motion are viewed as a whole, and taking 
into account the limited effect repetitive use has on the 
range of motion of the veteran's ankles, the medical evidence 
demonstrates that the veteran's limitation of motion does not 
more nearly approximate the marked limitation of motion 
required for a higher evaluation than the moderate level 
contemplated by the assigned evaluation for either ankle.  

The Board notes that Diagnostic Code 5262 provides that 
malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
However, none of the evidence indicates that the veteran has 
malunion or nonunion of the tibia or fibula.  Therefore, the 
Board finds that a higher rating is not warranted under 
Diagnostic Code 5262.

The Board has also considered whether a higher rating for the 
either right or left ankle disability is warranted under any 
other diagnostic code but has found none.  There is not 
evidence that the veteran has ankylosis of the subastragalar 
or tarsal joints, malunion of the os calcis or astragalus, or 
astragalectomy as contemplated by higher evaluations under 
Diagnostic Codes 5272, 5273, or 5274.  

In light of the foregoing, the Board concludes that a higher 
initial disability evaluation is not warranted.  The Board 
has also determined that a staged rating is not warranted for 
this disability because it has not been more than 10 percent 
disabling at any time during the appeal period.  In reaching 
this decision, the Board has considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


ORDER

A rating in excess of 10 percent for early stress changes of 
the right leg with right knee pain is denied.

A rating in excess of 10 percent for early stress changes of 
the left leg with left knee pain is denied.

A rating in excess of 10 percent for residuals of a right 
ankle sprain with early degenerative changes is denied.

A rating in excess of 10 percent for residuals of a left 
ankle sprain with early degenerative changes is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


